Title: From George Washington to the Board of War, 3 April 1780
From: Washington, George
To: Board of War


          
            Gentn
            Head qrs Morris Town April 3d 1780
          
          I had Yesterday afternoon the Honor to receive Your Letter of the 30th of March, and agreeable to your request I inclose a permit for the Goods in charge of Captain Bowman. This mode of obtaining supplies is certainly justifiable from the unhappy situation of our affairs & the necessity of having them; but at the same time, for reasons which will readily occur to the Board, I very much wish that the business could have been conducted without an interference on my part.
          With respect to the supplies which the Board have it in contemplation to procure by the way of the North River—nothing occurs to me to advise, which would either facilitate or effectually secure their transportation to our posts—or which would certainly keep the matter a secret after they arrived. It appears to me however, that it will be necessary for the Board as they have observed, to communicate the Affair to the Commanding Officer of the Highland posts, under restriction of secresy—with any circumstances, such as the time when the Vessel or Vessels may probably arrive—a description of them—of any Signals which may have been concerted &c., which may enable him the better to act upon the occasion. The Vessel or Vessels will probably approach our posts with a flag in nature of a Truce. Our lowest post on the River is at King’s ferry—and if the Commanding Officer could have her or them boarded there, by a prudent—discreet Officer apprised of the business—the importance of keeping it a secret, with a permit to run her up to Newburg & land & store the Goods at once, it would best prevent the Affair becoming a matter of notoriety. After passing King’s ferry he might haul down his flag & send a Boat a head with a line to the Commanding Officer above to inform him of the Vessels arrival, that she might not be stopped at West point. I also think it might be expedient for the Board by a private Letter to communicate the Affair to Governor Clinton, who in case it should leak out, will endeavour I am persuaded to prevent the circulation—and if it cannot be done, he will give the business a proper turn, so as to prevent jealousies & uneasiness. I fear there will be some difficulty in the Vessel’s passing by Fort-Washington or a little above, as the Enemy generally have a Ship of War or some Gallies stationed there; but these circumstances being known I presume to the persons employed in the business, they will of course take every practicable precaution to elude them. I have the Honor to be with great respect Gentn
          
            G.W.
          
         